COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 

NO. 2-05-376-
CV



IN RE FRANCES DASHNER	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM
 
OPINION
(footnote: 1)
------------

The court has considered relator's petition for writ of mandamus 
and motion for emergency relief and is of the opinion that relief should be denied.  Accordingly, relator's petition for writ of mandamus and motion for emergency relief are denied.

Relator shall pay all costs of this original proceeding
, for which let execution issue.



PER CURIAM





PANEL A
:  CAYCE, C.J.; DAUPHINOT and MCCOY, JJ.



DELIVERED:  November 2, 2005



FOOTNOTES
1:See 
Tex. R. App. P. 47.4
.